Citation Nr: 0003771	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  97-13 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel







INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran, who 
had active service from July 1970 to October 1972, appealed 
that decision to the Board. 


FINDINGS OF FACT

1.  The veteran is not shown to have engaged in combat with 
the enemy during his period of active military service.

2.  The veteran's currently diagnosed PTSD is not 
attributable to military service or to any verified or 
verifiable in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991); 38 C.F.R. 
§§ 3.301, 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is plausible and 
capable of substantiation and is therefore well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  As a result, 
the VA has a duty to assist the veteran in developing facts 
which are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  
As will be discussed, the Board finds that all relevant facts 
have been properly developed and no further action by the VA 
is warranted.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R.               § 
3.303(a).  Service connection for PTSD requires the following 
three elements: [1] medical evidence establishing a diagnosis 
of the disorder; [2] credible supporting evidence that the 
claimed in-service stressor actually occurred; and [3] a 
link, established by the medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 137 
(1997). 

In adjudicating a claim for service connection for PTSD, the 
Board is required to evaluate the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. 
§ 1154(a); 38 C.F.R. § 3.304(f); Hayes v. Brown, 5 Vet. App. 
60, 66 (1993).  The evidence necessary to establish the 
occurrence of a stressor during service to support a claim of 
entitlement to service connection for PTSD will vary 
depending on whether or not the veteran was "engaged in 
combat with the enemy."  Id. 

If the VA determines that the veteran engaged in combat with 
the enemy and that his alleged stressor is combat related, 
then the veteran's lay testimony or statements are accepted 
as conclusive evidence of the occurrence of the claimed 
stressor, and no further development or corroborative 
evidence is required, providing that such testimony is found 
to be "satisfactory," i.e., credible and "consistent with 
the circumstances, conditions, or hardships of service."  
See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  In a recent opinion, the 
General Counsel stated that the term "combat" is defined to 
mean "a fight, encounter, or contest between individuals or 
groups" and "actual fighting engagement of military 
forces."  VAOPGCPREC 12-99 (Oct 1999) citing Webster's Third 
New Int'l Dictionary 452 (1981).  That opinion further states 
that the phrase "engaged in combat with the enemy" requires 
that the veteran "have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality."  VAOPGCPREC 12-99.

If, however, the VA determines either that the veteran did 
not engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony by itself is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other evidence to corroborate the veteran's testimony or 
statements.  See Moreau v. Brown, 9 Vet. App. 389 (1996).

In the present case, the veteran maintains that he currently 
suffers from PTSD as a result of events which occurred during 
his military service in Vietnam.  The veteran described these 
stressful events in numerous written statements and during 
psychiatric evaluations.  For example, while receiving 
psychiatric treatment by VA in October 1993, the veteran 
stated that he was continually plagued by guilt as a result 
of accidentally killing a man during his Vietnam service.  At 
a VA psychiatric examination performed in November 1996, the 
veteran identified his military stressors as having been 
hospitalized for malaria, having suffered from a skin 
condition which he still had, and having been thrown into a 
nearby tree after a mine went off.  

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
submitted in March 1997, the veteran stated that his unit 
often entered combat zones where his duties included search 
and rescue missions where it was too dangerous for 
helicopters to go.  He indicated that he was responsible for 
finding and retrieving fellow servicemen in these dangerous 
areas.  

In a stressor questionnaire dated in March 1997, the veteran 
added that he either saw or assisted wounded soldiers and had 
bagged bodies or transported them to grave registration 
units.  He said that he performed grave registration duties 
for approximately six months in 1971.  The veteran related an 
incident in which he witnessed U.S. soldiers throw a 
Vietnamese man out of a helicopter from 500 feet.  
The veteran also indicated that he performed combat duties 
seven days a week.  He explained that he participated in 
search and rescue missions in combat areas, which was outside 
his assigned specialty.  He said that he and three other men 
from his unit had been chosen for these missions by a Captain 
Smith.  He indicated that he was transferred to the 124th 
Trans Unit, 496th Combat Eng. and 477th Combat Eng., during 
these search and rescue missions.  According to the veteran, 
his barracks sustained an attack in the summer of 1971.  He 
stated that he had performed in combat flights as a gunner on 
two occasions during emergency situations.  The veteran 
claimed that he was recommended for a Silver Star award but 
that his recommendation had been lost.  The veteran indicated 
that January 1972 was the approximate date of the incident 
for which he was recommended for that award.  Finally, the 
veteran indicated that he had been subjected to sniper 
attacks during convoy missions in which "some" had 
sustained injuries.  These attacks allegedly occurred in 
Cambodia, FanRang, Bhot, and Don Zum (sic).  The veteran also 
added that the casualty ratio was 1 to 10; however, he was 
unable to identify any names of those wounded or killed in 
action. 

In denying the veteran's claim, the RO noted that a November 
1996 VA examination report failed to contain a diagnosis of 
PTSD.  Instead, the examiner concluded with diagnoses of 
generalized anxiety disorder, dysthymic disorder, and rule 
out undifferentiated somatoform disorder.  In declining to 
provide a diagnosis of PTSD, the examiner stated that he did 
not see a picture consistent with combat-related PTSD.  
Nevertheless, the record does reflect that the veteran has 
been diagnosed with PTSD on several occasions.  For instance, 
VA outpatient treatment reports dated from 1993 to 1999 
include numerous diagnoses of PTSD.  However, none of these 
reports contains a medical opinion which has specifically 
attributed the diagnosis to any particular stressor which 
occurred in service.  

The Board emphasizes that each of these diagnoses is based on 
the veteran's own account of in-service stressors while 
stationed in Vietnam.  Therefore, the central issue in this 
case is whether the diagnoses of PTSD are sustainable.  
Initially, the Board notes that the veteran served in the 
Republic of Vietnam from June 1971 to March 1972.  However, 
no objective evidence demonstrates that the veteran engaged 
in combat with the enemy.  The veteran was not awarded the 
Combat Infantryman Badge, the Purple Heart Medal, or any 
other award associated with valor or heroism shown while 
engaged with an enemy force.  Although the veteran claimed 
that he had been recommended for a Silver Star award 
(evidencing combat), no such award was ever presented to the 
veteran and no official service department evidence suggests 
that a recommendation for such award had been lost.  The 
Board has also reviewed copies of the veteran's service 
personnel records, none of which reflect that the veteran was 
ever engaged in combat.  The veteran's military occupational 
specialty is listed on his DD Form 214 as a heavy vehicle 
driver.  In addition, service medical records do not show 
treatment for any combat related injuries or psychiatric 
problems.  Accordingly, the Board finds that there is no 
credible evidence that the veteran actually "engaged in 
combat."  Although the veteran may have served in a combat 
zone, serving in a combat zone is not the same as engaging in 
combat with the enemy.  See Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991).  Under these circumstances, independent 
corroboration of the stressors reported by the veteran must 
be shown.

However, none of the stressful incidents reported by the 
veteran have been verified, and do not appear capable of 
verification.  The RO sent the veteran's stressor summary to 
the U.S Army & Joint Services Environmental Support Group 
(ESG), currently redesignated as the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR), in an attempt 
to verify the veteran's claimed stressors.  In February 1998, 
that agency responded and included an operational report 
submitted by the 577th Engineer Battalion for the period of 
August to October 1971.  Also enclosed was a unit history for 
the 497th Engineer Company for the period of September 1970 
to April 1972.  Both documents list activities encountered by 
those units during the veteran's Vietnam tour.  It was noted 
that USASCRUR did not maintain a unit history for the 585th 
Engineer Company.  Based on its review, USASCRUR was unable 
to verify any the veteran's claimed in-service stressors.  It 
was noted, for example, that military records document 
attacks at Phan Rang and Cam Ranh Bay, but show no attacks at 
Don Duong during the veteran's Vietnam tour.  It was further 
noted that casualties reported by the veteran could not be 
identified because the veteran was unable to provide more 
specific information, including full names and complete unit 
designation to the company level.  Finally, to address the 
veteran's claim that he had been recommended for awards he 
did not receive, it was noted that USASCRUR had sent the 
veteran a DD Form 149 to allow him the opportunity to 
initiate action to correct this alleged oversight.  To date, 
however, no response from the veteran has been made. 

Based on the information provided by the veteran, the RO 
determined that further information from the veteran was 
needed to verify the claimed stressors.  In correspondence 
dated in November 1998, the RO requested the following 
information from the veteran: (1) the assigned unit while 
performing grave registration duty; (2) the assigned unit 
while on search and rescue missions within a three month time 
frame; (3) clarification of the assigned units at the 496 CE 
and 477 CE; (4) the unit he was referring to as the 124 Line 
Trans; (5) a description of the incident in the summer of 
1971 in which he claimed to have been attacked while in his 
barrack, to include the date and unit; and (6) a description 
of the incident in which he was under sniper fire while on a 
convoy, to include the date, unit and location. 

The veteran responded by submitting several VA Forms 21-4138 
(Statement in Support of Claim).  In an undated VA Form 21-
4138, the veteran stated that he was simply unable to 
remember any further details.  In VA Forms 21-4138 dated in 
November 1998, the veteran explained that he had paved many 
roads and hauled supplies to a lot of different places while 
attached to the 577 Com. Bat. Eng.  The veteran clarified 
that the 124 Line Trans was a volunteer unit responsible for 
search and rescue missions.  He added that he was a gunner on 
a chopper in the summer of 1971, but could not remember any 
details of these missions.  The veteran also reiterated that 
his duties included paving roads and hauling heavy equipment 
while assigned to the 487 EC.  He related an incident in 
which a sergeant had hit him, but provided no details. 

In an additional attempt to verify the veteran's claimed 
stressors, USASCRUR referred the case to the Bureau of Naval 
Personnel to search alternate resources.  In a March 1999 
letter, that agency responded that is was unable to locate 
records concerning the veteran's stressors in Vietnam.  

Based on the foregoing, the Board finds that no further 
development is required to verify the veteran's claimed 
stressors.  See Fossie v. West, 12 Vet. App. 1, 6-7 (1998) 
(holding no duty to assist where veteran's statements 
concerning in-service stressors were too vague to refer to 
ESG).  The Court has held that the duty to assist is not a 
one-way street.  If a veteran wishes help in developing his 
claim, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Woods v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  In light of the veteran's failure to 
provide the necessary details concerning his claimed 
stressors, the VA has satisfied its responsibilities to 
assist the veteran in connection with the current claim.  

Based on the available evidence of record, the Board finds 
that none of the foregoing evidence verifies any of the 
veteran's claimed inservice stressors.  In the absence of 
confirmation of a stressful incident which supports a 
diagnosis of PTSD, the diagnoses of PTSD contained in the 
record is not supported by a verified stressor.  "Just 
because a physician or other health care professional 
accepted the veteran's description of his Vietnam experiences 
as credible and diagnosed the appellant as suffering from 
PTSD does not mean that the BVA was required to grant service 
connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  " The BVA [is] not bound to accept the 
appellant's uncorroborated account of his Vietnam 
experiences...."  Swann v. Brown, 5 Vet. App. 229, 233 
(1993); Wood, 1 Vet. App. at 192. 

In conclusion, as the veteran has failed to produce credible 
supporting evidence that a claimed stressor actually 
occurred, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Hence, the 
veteran's claim of entitlement to service connection for PTSD 
must be denied.

In denying the veteran's claim, the Board also has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Service connection for post-traumatic stress disorder is 
denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

